Citation Nr: 0521438	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied increased ratings for sinusitis and 
bronchial asthma.  The veteran filed a notice of disagreement 
(NOD) October 2003 and the RO issued a statement of the case 
(SOC) in August 2004.  The veteran filed a substantive appeal 
in September 2004. 

In July 2005, a Deputy Vice Chairman of the Board granted the 
veteran's motion to advance this on the docket, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).   

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C. VA will notify the veteran when 
further action, on his part, is required.


REMAND

In January 2005, the veteran's representative indicated that 
the veteran requested to be scheduled for a videoconference 
hearing before a member of the Board (Veterans Law Judge).  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Because the RO schedules videoconference hearings, a 
remand, for this purpose, is required.  

Accordingly, the matters on appeal are hereby REMANDED to the 
RO, via the AMC, for the following action:
 
The RO should schedule the veteran for a 
Board videoconference hearing in 
accordance with January 2005 request.  
The RO should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  If the veteran no 
longer desires a Board hearing, a signed 
writing to that effect (preferably, from 
the veteran) should be associated with 
the claims file.  In any event, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

